RYDER, Acting Chief Judge.
A homeowners’ association, the plaintiff below, appeals from a final judgment enforcing deed restrictions against appellee, one of the homeowners in the subdivision. The appellant seeks review of only that part of the final judgment denying its attorney’s fee. We reverse.
The deed restrictions contain a mandatory provision for attorneys’ fees identical to the provision construed in Garvin v. Squiers, 502 So.2d 47 (Fla. 2d DCA 1987). As in Garvin, the trial court lacked the discretion to decline to award the appellant, as the prevailing party, a reasonable attorney’s fee. Accordingly, that part of the final judgment denying fees is reversed and the case is remanded for an award of a reasonable attorney’s fee in *230favor of appellant. The final judgment is affirmed in all other respects.
Reversed and remanded.
SCHOONOVER and THREADGILL, JJ., concur.